Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 2, 4-13, and 15-21 (renumbered claims 1-19) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1 and 12:  

	setting an application-specific integrated circuit (ASIC) to operate in a multi-protocol generic mode and an adaptive clock mode;
issuing a generic bus command in accordance with a Universal Serial Bus (USB) protocol;
setting the ASIC to receive an externally generated clock signal from a radio; 
executing the generic bus command through the ASIC with the radio in accordance with a one of a plurality of synchronous serial protocols in which the radio operates so that the execution of the generic bus command is synchronized with the externally generated clock signal from the radio;
generating an internally generated clock signal with the ASIC;
synchronizing the internally generated clock signal in accordance with the externally generated clock signal in an adaptive clock mode; and



Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (1 and 12) are not obvious.  Applicant has argued these limitations in Applicant’s Arguments filed on 11-29-2021.  This limitation finds support in the specification on page 6, paragraph [0019] to page 11, paragraph [0029], and Figure 1.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181